DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites the term “approximately" in line 3 is a relative term which renders the claim indefinite.  The term “approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the claim to mean that the phase difference is 90 degrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2014/0182311, provided by Applicant in the IDS, previously cited) in view of Ahn (US 2001/0049997) and Lambertus (US 2,486,081, previously cited).

Regarding claim 1, Kim teaches a refrigerator (see Title, Abstract) comprising: 
a cool air supplying apparatus (see 10, Fig. 2, see paragraphs[0032]-[0034] which notes that air is cooled by 10) comprising:
a motor (see paragraph [0032] which notes an engine which provides driving torque to the shaft 103, the Examiner notes that an engine provides torque via a motor which converts electrical energy into mechanical energy and while the motor is not shown, it is implied via as a connection via the cited paragraph), a shaft (103, Fig. 1, see paragraph [0032]) configured to extend in a direction of extension of a rotation axis of the motor (see paragraph [0032] which notes the shaft is provided torque from the engine which suffices extending in a direction of the rotation axis of the motor), a first swash plate (see the pair of swash plates 105 in Fig. 1, see paragraph [0035]) obliquely coupled to the shaft with respect to an extending direction of the shaft (see paragraph [0035] which notes the shaft is connected to the swash plates, see Fig. 1 which shows an obliquely coupling between the shaft 103 and swash plates 105 as the plates 105 are connected at a slantwise direction which suffices with the dictionary definition of “obliquely”), 
a compression piston (107, Fig. 1, see paragraph [0032]) arranged on the first swash plate (see paragraph [0035] which notes the piston is mounted through the swash plates) and configured to reciprocate in the extending direction of the shaft by rotation of the first swash plate (see paragraph [0032] which notes the piston operates via reciprocal motion, further see paragraph [0035] which notes the piston is mounted on the rotating shaft 103 via the swash plates which thereby teaches reciprocal motion by rotation of the shaft), 
a compression cylinder (110, Fig. 1, see paragraph [0032]) in which a refrigerant is compressed by the compression piston (see paragraph [0032]), a second swash plate (see 105 in Fig. 1 which is positioned within 120, see paragraph [0032]) obliquely coupled to the shaft with respect to the extending direction of the shaft (see citation of oblique coupling above), an expansion piston (see 107 within 120 in Fig. 1, see paragraph [0032]) arranged on the second swash plate and configured to reciprocate in the extending direction of the shaft by the rotation of the second swash plate (see citation of how the pistons 107 are mounted on the swash plates 105 above, and further see the citation of reciprocal motion in the extending direction of the shaft by rotation above as well), and 
an expansion cylinder (120, Fig. 1, see paragraph [0032]) in which a refrigerant is expanded by the expansion piston (see paragraph [0032]), wherein the compression cylinder and the expansion cylinder are arranged to be aligned with the extending direction of the shaft (see Fig. 1 which shows the 110 and 120 aligned along an extending direction of the shaft).  
Kim does not teach wherein at least one of the first swash plate or the second swash plate is configured to be adjusted in a circumferential direction of the shaft so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston, and wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Ahn teaches that when a swash plate is rotated (i.e. in a circumferential direction) while being adjusted, the phase of the swash plate is changed (Ahn, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of adjusting a swash plate in a circumferential direction to adjust the phase difference, as taught by Ahn, in order to equalize pressure as needed in the system.
Kim as modified does not teach wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Lambertus teaches a refrigerating machine (Lambertus, Title) which utilizes a plurality of pistons (Lambertus, 191, 192, Fig. 1, see col. 4, lines 5-10) in a plurality of cylinders (Lambertus, col. 2, lines 27-30, 133, 134, Fig. 1, see col. 3, lines 65-70) coupled to a swash plate (Lambertus, col. 2, lines 40-46), wherein the machine comprises a compression chamber and an expansion chamber, each coupled with one of the plurality of pistons (Lambertus, col. 4, lines 16-66), wherein the plurality of pistons move 90 degrees out of phase with each other (Lambertus, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of rotating the compression piston and expansion piston with a phase difference, as taught by Lambertus, in order to move hot and cold air within the refrigerator without a harmful pressure build-up.  

Regarding claim 3, Kim teaches the refrigerator of claim 2, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to rotate with a phase difference equal to or greater than 80 degrees and equal to or less than 100 degrees (see Lambertus, claim 2 which notes the phase difference is 90 degrees thus sufficing the claim).  

Regarding claim 4, Kim teaches the refrigerator of claim 3, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to rotate with a phase difference of approximately 90 degrees (see Lambertus, claim 2).  

Regarding claim 5, Kim teaches the refrigerator of claim 1, wherein a pressure surface of the compression piston and a pressure surface of the expansion piston are arranged to face each other (see Fig. 1 which shows how the compression piston and expansion piston are positioned within the same housing, therefore as pressure builds or subsides in either portion of the housing, there can be two pressure surfaces defined by the compression and expansion pistons that face each other). 

Regarding claim 16, Kim teaches a cool air supplying apparatus (see 10, Fig. 2, see paragraphs[0032]-[0034] which notes that air is cooled by 10) comprising: 
a motor (see paragraph [0032] which notes an engine which provides driving torque to the shaft 103, the Examiner notes that an engine provides torque via a motor which converts electrical energy into mechanical energy and while the motor is not shown, it is implied via as a connection via the cited paragraph); 
a shaft (103, Fig. 1, see paragraph [0032]) configured to extend in a direction of extension of a rotation axis of the motor; a first swash plate (see the pair of swash plates 105 in Fig. 1, see paragraph [0035]) obliquely coupled to the shaft with respect to an extending direction of the shaft (see paragraph [0035] which notes the shaft is connected to the swash plates, see Fig. 1 which shows an obliquely coupling between the shaft 103 and swash plates 105 as the plates 105 are connected at a slantwise direction which suffices with the dictionary definition of “obliquely”); 
a compression piston (107, Fig. 1, see paragraph [0032]) arranged on the first swash plate (see paragraph [0035] which notes the piston is mounted through the swash plates) and configured to reciprocate in the extending direction of the shaft by rotation of the first swash plate (see paragraph [0032] which notes the piston operates via reciprocal motion, further see paragraph [0035] which notes the piston is mounted on the rotating shaft 103 via the swash plates which thereby teaches reciprocal motion by rotation of the shaft); 
a compression cylinder (110, Fig. 1, see paragraph [0032]) in which a refrigerant is compressed by the compression piston (see paragraph [0032]); 
a second swash plate (see 105 in Fig. 1 which is positioned within 120, see paragraph [0032]) obliquely coupled to the shaft with respect to the extending direction of the shaft (see citation of oblique coupling above); 
an expansion piston (see 107 within 120 in Fig. 1, see paragraph [0032]) arranged on the second swash plate and configured to reciprocate in the extending direction of the shaft by the rotation of the second swash plate (see citation of how the pistons 107 are mounted on the swash plates 105 above, and further see the citation of reciprocal motion in the extending direction of the shaft by rotation above as well); and 
an expansion cylinder (120, Fig. 1, see paragraph [0032]) in which a refrigerant is expanded by the expansion piston (see paragraph [0032]). 
Kim does not teach wherein at least one of the first swash plate or the second swash plate is configured to be adjusted in a circumferential direction of the shaft so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston, and wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Ahn teaches that when a swash plate is rotated (i.e. in a circumferential direction) while being adjusted, the phase of the swash plate is changed (Ahn, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of adjusting a swash plate in a circumferential direction to adjust the phase difference, as taught by Ahn, in order to equalize pressure as needed in the system.
Kim as modified does not teach wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Lambertus teaches a refrigerating machine (Lambertus, Title) which utilizes a plurality of pistons (Lambertus, 191, 192, Fig. 1, see col. 4, lines 5-10) in a plurality of cylinders (Lambertus, col. 2, lines 27-30, 133, 134, Fig. 1, see col. 3, lines 65-70) coupled to a swash plate (Lambertus, col. 2, lines 40-46), wherein the machine comprises a compression chamber and an expansion chamber, each coupled with one of the plurality of pistons (Lambertus, col. 4, lines 16-66), wherein the plurality of pistons move 90 degrees out of phase with each other (Lambertus, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of rotating the compression piston and expansion piston with a phase difference, as taught by Lambertus, in order to move hot and cold air within the refrigerator without a harmful pressure build-up.  

Claims 6-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahn and Lambertus, as applied to claim 1, in view of Takashi (DE19913154A1, previously cited).

Regarding claim 6, Kim teaches the refrigerator of claim 1, but does not teach that the cool air supplying apparatus further comprises: 
a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air; 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air; and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler, and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler.  
The Examiner notes that Kim does teach heat exchangers within each of the compression cylinder and expansion cylinder (150, Fig. 1, paragraph [0037]), and a regenerator (130, Fig. 1, paragraph [0033]).
Takashi teaches a swash plate stirling cooler (Takashi, paragraph [0001]) which features a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air (Takashi, 20, Fig. 1, see paragraph [0031], further see paragraph [0041] which notes heat exchange with compressed working medium, the Examiner notes that outside air naturally provides heat exchange by flow around the heater); 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air (Takashi, 21, Fig. 1, paragraph [0031]); and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler (Takashi, 22, Fig. 1, see paragraph [0031]), and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler (see Takashi, Fig. 1 and paragraph [0031] which notes the elements are arranged in series, further see paragraph [0033]).  
It would have bene obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of the heater, cooler, and regenerator positioned adjacent each other, as taught by Takashi, in order to enable optimal adaption to thermal conditions in the refrigerator (Takashi, paragraph [0018]).

Regarding claim 7, Ki Kim as modified m teaches the refrigerator of claim 6, wherein the heater, the cooler, and the regenerator are arranged between the compression cylinder and the expansion cylinder in the extending direction of the shaft (met through the combination as Takashi teaches the regenerator between the heater and cooler, and Kim as modified teaches heat exchangers which are adapted to be a heater and cooler in the compression and expansion cylinders through the combination as well).

Regarding claim 9, Kim as modified teaches the refrigerator of claim 6, further comprising a housing configured to form an appearance of the cool air supplying apparatus, wherein the heater, the cooler, and the regenerator are arranged inside the housing (met through the combination as Kim already shows analogous structures being arranged within the housing in Fig. 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahn and Lambertus, as applied to claim 16, in view of Takashi (DE19913154A1, previously cited).

Regarding claim 18, Kim as modified teaches the cool air supplying apparatus of claim 16, but does not teach: a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air;  - 32 -DOCKET NO. SAMS14-90064PATENT a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air; and a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler, wherein the heater, the cooler, and the regenerator are arranged between the compression cylinder and the expansion cylinder in the extending direction of the shaft.  
The Examiner notes that Kim does teach heat exchangers within each of the compression cylinder and expansion cylinder (150, Fig. 1, paragraph [0037]), and a regenerator (130, Fig. 1, paragraph [0033]).
Takashi teaches a swash plate stirling cooler (Takashi, paragraph [0001]) which features a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air (Takashi, 20, Fig. 1, see paragraph [0031], further see paragraph [0041] which notes heat exchange with compressed working medium, the Examiner notes that outside air naturally provides heat exchange by flow around the heater); 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air (Takashi, 21, Fig. 1, paragraph [0031]); and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler (Takashi, 22, Fig. 1, see paragraph [0031]), and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler (see Takashi, Fig. 1 and paragraph [0031] which notes the elements are arranged in series, further see paragraph [0033]).  
It would have bene obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of the heater, cooler, and regenerator positioned adjacent each other, as taught by Takashi, in order to enable optimal adaption to thermal conditions in the refrigerator (Takashi, paragraph [0018]).
Regarding claim 19, Kim as modified teaches the cool air supplying apparatus of claim 18, wherein a pressure surface of the compression piston and a pressure surface of the expansion piston are arranged to face each other (see Kim, Fig. 1 which shows how the compression piston and expansion piston are positioned within the same housing, therefore as pressure builds or subsides in either portion of the housing, there can be two pressure surfaces defined by the compression and expansion pistons that face each other). 

Response to Arguments
Applicant’s arguments begin by addressing the 35 USC 112 rejections made in the previous office action, asserting that the claims have been amended to overcome the rejections. The Examiner agrees and has withdrawn the rejections in part, as claim 4 is presented with the indefinite term previously identified. Applicant argues that the term “approximately” in claim 4 is not indefinite as one of ordinary skill would understand what approximately 90 degrees means. The Examiner has considered the argument and respectfully disagrees as the term is too open ended to determine the definiteness of what approximately entails and covers, and where the boundary of what phase difference is no longer “approximately 90 degrees.”
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763